DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Elected figures: 19-21 and 23
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP § 2181, subsection I.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(1) a treatment machine with which the treatment fluid is introduced into the body of the patient and with which waste fluid is withdrawn from the body of the patient in claims 9 and 25.
(2) a controller that has a memory and that is configured to …

(4) the controller is further configured to cause a balance to be maintained between amounts of the treatment fluid administered to the patient and waste fluids withdrawn from the patient as in claims 14, 30
(5) in all claims: the term “configured and arranged” as it pertains to valves, pump, fluid circuit, heater, etc.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Arguments regarding claim interpretation: Claim interpretation under 35 USC 112, 6th paragraph, is based on the claim language and how the claim is interpreted based on applicant’s disclosure, absent sufficiently identifiable structure in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16, 19, 20, 25-32, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 25: the limitation, “the controller being further configured to control operation of the pump to administer heated treatment fluid from the batch container to the patient at a predefined flow rate and to control operation of the treatment machine to withdraw waste fluid from the patient” invokes 112, 6th, and is indefinite because of lack of or missing details in the specification. Only one pump is recited, pump 2290 in applicant’s Fig. 21, which pumps water from source 2250 to the batch container. No structure is provided in the disclosure or claims as to how this pump is used in delivering the heated treatment fluid from the batch container 2230/2247 to the patient as required in this step.  
Regarding the term configured and arranged:
Dictionary meaning of configured:  to set up for operation especially in a particular way.
Arranged: put into an order, plan, orchestrate, bring about an agreement.
While they have similar meaning, there can be subtle differences. Example: books arranged on a shelf; shelf configured for books.

Claims 9 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
The concentrate container, while fluidly connected to the sterile batch container, does not have any structure as to how it is linked with the rest of the structures in the claims. Applicant’s elected figures don’t have the concentrate container and any related structure. Specification at [00101] discloses source fluid and concentrate as the same container 2196 in Fig. 19.
Arguments traversing this rejection: argument that “the devices and methods of each embodiment can be combined with or used in any of the other embodiments,” or “relevant disclosure includes at least Figure 21 and associated text at paragraphs [0086], [0087] disclosing blood pump 2215 - part of the treatment machine 2210 - used to withdraw fluid from the patient, and Figure 23 and associated text at paragraphs [0094] - [0097] disclosing the fluid balancing mechanism 2330, blood pump 2315, and waste pump 2365. Thus, the various components recited in the claims are, in fact, disclosed” would not overcome this problem of indefiniteness.  Claim recites “a pump” that pumps the source fluid to the batch container; and subsequently recites “the pump,” which establishes antecedent. This pump cannot do the pumping of heated treatment fluid to the patient; and no structure that would make this pump capable of such pumping is disclosed. Applicant can overcome this rejection by positively reciting and structurally linking additional pumps as needed. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16, 19, 20, 25-32, 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The term “configured and arranged” as it pertains to valves, pump, fluid circuit, or heater, appears to be new matter. The only locations where the word arranged is used 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-16, 19, 20, 25-32, 35 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims of co-pending Application No. 16/164047 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are directed to the same invention and claims the same elements, though not necessarily in the exact order. The elements are source of fluid, disposable batch containers, filter, pump, heater, pressure sensors, controller, conductivity, concentrates, controlling flow in and out of patient, and the control functions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Request for keeping in abeyance: This rejection will be maintained until a terminal disclaimer is filed or otherwise overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(f) he did not himself invent the subject matter sought to be patented.

Claim(s) 9-16, 19, 20, 25-32, 35 and 36 are rejected under pre-AIA  35 U.S.C. 102(a/e/f) as being clearly anticipated by Burbank et al WO/2003/103533, published 8/12/2003 (corresponding US publication 2005/0209547 used in the rejection.)

    PNG
    media_image1.png
    267
    738
    media_image1.png
    Greyscale

A screen capture of the relevant portion of applicant’s ADS, filed 2/4/19, to correct the filing receipt, is provided herein as evidence that applicant’s effective filing 
	This reference, which has a different inventive entity, also provides the evidence against the argument:

    PNG
    media_image2.png
    59
    563
    media_image2.png
    Greyscale

Applicant’s elected figures 19-21 and 23 exactly match the figures 1-3 and 5 of this reference (except the part numbers for the addition of an extra digit) and therefore, the claims are clearly anticipated by this reference. The corresponding descriptions also match the disclosure added by amendment. 
“Presterilized consumable unit” is not a structural limitation in an apparatus claim. 
	Concentrate container fluidly connected to batch container – see [0055], which teaches that the container 196 of fig. 1 is one or more containers of constituents. 
Fig. 1 of Burbank is copied herein with annotations. Structure claimed is clearly shown in the figure; the same with fig. 3, which shows the treatment machine in relation with other parts as in “configured and arranged.” That is, Burbank has identical configuration and arrangement as claimed. Terms such as ‘predefined flow rate’ are not structural but only process related. Regarding pressure property of the filter, see TMP sensor in figures as well as TMP in [0064]. Conductivity sensor: [0087] and elsewhere. Concentrate is dialysate [0022], but this is not a patentable limitation in the apparatus claim. Controller configurations are summed up in claims 68-70, as claimed. Nonetheless, configuring or programming the controller to specific functions is implicit. Maintaining fluid balance: see fig. 5 and [0082]. User interface: [0062].


    PNG
    media_image3.png
    793
    932
    media_image3.png
    Greyscale


	Arguments traversing this rejection: Examiner reiterates that “pre-sterilized consumable unit” is not a structural limitation in an apparatus claim. Regarding the argument, “Applicants further note that the Office Action did not map teachings of Burbank to the claim features, but instead merely cited to figures of Burbank as corresponding to certain figures of the present application.” In response, applicant elected figures 19-21 and 23 as reading on the claims. These figures are an exact match to figures 1-3 and 5, and thus the claims are anticipated. One difference the examiner noticed in Burbank was the lacking of the recital “pre-sterilized consumable unit,” but that isn’t a patentable structural limitation. Applicant has failed to point out any . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-16, 19, 20, 25-32, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Collins et al (US 2004/0045881) in view of Faict et al (US 5,925,011).
The examiner is being mindful of the indefiniteness issues while examining the claims on merits. Applicant’s claims are directed to a fluid treatment system that comprises a water source, connecting lines, a filter, the filter controlled to limit the transmembrane pressure, heater, heater controls, disposable batch container, a pump to convey fluids through the filter to the batch container, replacement fluid/concentrate container, treatment fluid exhaustion (volume) control, balancing system to maintain balance between the fluid administered and withdrawn from a patient, conductivity measurement, and a controller with memory and user interface. 

    PNG
    media_image4.png
    586
    643
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    685
    468
    media_image5.png
    Greyscale

Collins teaches the apparatus as generally claimed, as can be observed in the figures. Collins apparatus is associated with a dialysis machine (40) [0015]. Figures 1A and 1B are copied herein, side-by-side, for illustration. Collins teaches a water source 44 and concentrate source 42 (concentrate containers implied if not explicit) connected through a proportionating system through a flow balance system (fig. 1A) through interconnecting lines or tubing into redundant sterile filters 93/95 and to collection (batch) bags 98 (fig. 1B). This teaching shows that both the water, and the concentrates are filtered through the sterile filters as required in certain claims. The term “disposable” does not further limit the claims because anything and everything is disposable; so are pre-sterilized and consumable – not structural limitations. Collins have pressure regulation at 152 in the feed water supply line to the sterile filter. Paragraph [0021] 
The elevation of the batch container is of no patentable significance since an elevation is not claimed. The batch containers in Collins are, nevertheless, elevated to a certain elevation as seen in the figures and would have a corresponding head pressure – see also [0036]. Regarding a pump for pumping fluid into the batch container from the source, such a pump is implied in fig. 1. A pump 16 is shown as pumping source fluid from container 12 to the batch bags in the other figures. A common control system is also taught in fig. 4B [0032-0033]. Thus claims 1-3 are anticipated by Collins.
Collins is silent on the heater and heater controls as recited.  Also not explicitly recited are the control unit controlling the pump to pump fluids through to the batch bags and further through to the patient and return from the patient. This latter part is understood as obvious from the dialysis machine 40 of the figures, which functions to maintain balance in the patient by infusion and withdrawal [0003].
Providing a heating system to maintain the fluid temperature in dialysis or other blood purification systems is also well-known, and is not patentable unless otherwise shown. Providing heaters to containers in dialysis systems are also known. See, for example, Faict, which teaches a dialysis system in which containers may be heated in different ways, like placing containers in heaters (col. 4 lines 55-58), wrapping heaters around (col. 10 lines 5-8), or in-line heating.  It would have been obvious to one of ordinary skill in the art to use the teachings of Faict in the teaching of Collins to provide the purified water and dialysis solutions according to the prevalent standards. 

Having a user interface with a controller is implied or obvious to program or set the controller. Time stored in memory or timed operation (functional) is not a patentable limitation in that all computers and control systems have such features. Also automating manual processes is not a patentable invention unless otherwise shown. See MPEP. 2144.04.
37 C.F.R. 1.104   Nature of examination
C(2) In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified [Emphasis added]
The examiner has endeavored to address all the limitations of the claims, irrespective of the/any indefiniteness issues. Claims recite the identified elements in various combinations, and therefore, they are all addressed together. References cited are not complex and pertains directly with the claimed subject matter. Any element(s) inadvertently missed can be easily found in the reference(s).

Arguments traversing this rejection:
Unclear what is meant by: “[a]pplicants respectfully traverse the rejection and request that it be withdrawn because Collins does not, in fact, disclose what it is being relied on for disclosure of” [sic].
“In other words, in contrast to the claimed invention, the batch containers 98 in Collins do not contain the concentrate, and it is mixed solution - not water - that flows through the filters.” First, the examiner fails to see where in the claims this is recited.  Second, this is purely a process step. Claims are for an apparatus, and Collins teaching is capable of carrying out this step. Water, concentrate, etc., are only material worked on. 
Contrary to the argument, Collins has concentrate container in fluid communication with batch containers. Being sterile and ‘pre-sterilized consumable’ are not patentable structural elements.

Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive. They are addressed in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777